On June 23,1998, the defendant was sentenced to five (5) years in the Montana State Prison, to run concurrently to the sentence imposed in Cause No. DC 96-575.
On June 17, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his right to be represented by counsel. The defendant proceeded Pro Se. The state was represented by Joe Coble.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 17th day of June, 1999.
*50DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson